Citation Nr: 1503885	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  08-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from February 12, 2007 to February 23, 2009.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from November 1969 to November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating effective February 12, 2007 (the date the claim for service connection was received by VA).  During the pendency of this appeal, the Veteran moved and the agency of original jurisdiction (AOJ) is the VA RO in St. Petersburg, Florida.  

In July 2007, the Veteran filed a notice of disagreement with the 30 percent disability rating assigned for PTSD, a statement of the case was issued, and the Veteran timely perfected the appeal.  In a September 2010 rating decision, the RO denied entitlement to a TDIU.  A claim for a TDIU is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  The Board finds that the issue of entitlement to a TDIU was reasonably raised in connection with the claim for service connection for PTSD (received by VA in February 2007).  Accordingly, as TDIU is part of parcel of the Veteran's February 2007 claim, the period on appeal extends to the date VA received such claim, i.e., February 12, 2007. 

The issue of a higher initial disability rating for PTSD was initially before the Board in July 2011, wherein it was remanded for additional development.  In a May 2012 rating decision, the AOJ granted a 100 percent disability rating for PTSD, effective June 9, 2010.  In December 2012, the case was returned to the Board for appellate consideration and the Board granted an initial disability rating of 70 percent for PTSD for the rating period prior to June 9, 2010.  The Veteran appealed the Board's denial of a disability rating in excess of 70 percent for PTSD for the rating period prior to June 9, 2010 to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, pursuant to a Joint Motion for Remand, the Court vacated the Board's December 2012 decision to the extent that it (1) denied an initial rating in excess of 70 percent for PTSD prior to June 9, 2010 and (2) failed to address whether the Veteran had reasonably raised a claim of entitlement to a TDIU.  The issues were returned to the Board for further consideration.  

In April 2014, the Board: (1) granted a 100 percent schedular disability rating for PTSD, effective February 23, 2009; (2) denied a disability rating in excess of 70 percent for the period prior to February 23, 2009; and (3) remanded the issue of a TDIU for the AOJ adjudication in the first instance.  As discussed below, the Board is granting a TDIU, which constitutes a full grant of the benefit sought on appeal; as such, any discussion regarding compliance with the Board's remand instructions has been rendered moot.  

The Veteran is in receipt of a 100 percent schedular disability rating for the service-connected PTSD, the underlying service-connected disability for the TDIU claim, effective February 23, 2009.  Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect (emphasis added).  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  

For the rating period from February 12, 2007 to February 23, 2009, the Veteran's other service-connected disabilities are tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  The evidence for that time period does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities other than PTSD.  Nor has the Veteran alleged otherwise. 

Notwithstanding the schedular 100 percent rating assigned for the Veteran's service-connected PTSD, his other service-connected disabilities alone or together do not meet the criteria for the assignment of a TDIU during the time period on appeal, nor have they been shown to render him unable to secure or follow a substantially gainful occupation.  Here, to award a separate TDIU rating for the period since February 2009, in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2014).  As such, the period on appeal for entitlement to a TDIU is limited from February 12, 2007 (the date of claim for service connection for PTSD) to February 23, 2009 (the date the Veteran was assigned a 100 percent schedular disability rating for PTSD) and the issue of entitlement to a TDIU from February 23, 2009 is rendered moot.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the period from February 12, 2007 to February 23, 2009, the Veteran's service-connected disabilities have had a combined disability rating of 70 percent, with at least one service-connected disability rated 40 percent disabling.

2.  For the period from February 12, 2007 to February 23, 2009, the service-connected disabilities, specifically PTSD, prevented the Veteran from obtaining or retaining substantially gainful employment.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the period from February 12, 2007 to February 23, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting a TDIU, which constitutes a full grant of this issue; therefore, no further discussion regarding VCAA notice or assistance duties is required.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R.	 § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

Since February 12, 2007, the Veteran's service-connected disabilities have had a combined disability rating of 70 percent with at least one service-connected disability rated as 40 percent disabling.  For the entire period on appeal, service connection has been established for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  Based on the above, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis, including, but not limited to, employment in a protected environment such as a family business of sheltered workshop.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to the service-connected PTSD.  In a November 2014 written statement, the Veteran's attorney contended that the Veteran's part-time employment during 2007 at a party supply store owned by his spouse and daughter was a sheltered work environment and should not be considered substantially gainful employment.  In a July 2007 VA Form 21-8940 application for increased compensation based on unemployability, the Veteran contended that he has not been able to work due to the service-connected PTSD since 2005.  The Veteran reported that he worked odd jobs for five to ten hours per week at the party supply store and at horizon wireless in 2007 and part of 2008, but that he only helped them out as needed and, if he was having increased symptoms on a particular day, he would not work.  As such, the Veteran contended any employment during this period was sheltered and not substantially gainful.  The Veteran's spouse has consistently reported that the Veteran has never been able to work for anyone or with anyone.  See e.g., March 2012 written statement.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, specifically PTSD, rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.   

In this case, the evidence of record reflects that the Veteran was self-employed for many years - owning, with his spouse and children, three family businesses (a construction business, a party supply store, and managing several rental properties).  As the service-connected PTSD increased in severity, he was unable to continue to work construction to keep that business economically viable and the business closed.  The Veteran also became unable to continue to work at the party supply store due to increased PTSD symptoms.  Payroll records from the party supply store reflect that the Veteran worked part-time until October 2007.

At a March 2007 VA examination, the Veteran reported that he was able to work because his children and their families live in the same building and the store is in the same building, i.e., he works and lives in the same place and does not have to go out.  The Veteran reported he also does construction jobs, but usually makes cabinets and does other carpentry in his own basement, and is only able to go on job sites if he can take his son and son-in-law with him because he cannot focus if he goes anywhere by himself.  The VA examiner noted that the Veteran is able to remain active in self-employed construction/carpentry and helping his children run a party store because he can do all of this work out of his home.

VA treatment records dated from January 2007 to July 2008 note that the Veteran reported difficulties maintaining self-employment.  A June 2007 VA treatment record notes that the Veteran reported he would be unable to manage the contract business once his sons were no longer able to work for him.  A July 2007 VA treatment record notes that the Veteran reported that he was no longer able to manage his contract business and stated he cannot tolerate working for anyone because of PTSD symptoms impairing his functioning.  The VA treatment record notes that the Veteran's family managed the party supply business because of his short temper.  An August 2007 VA treatment record notes that the Veteran reported being unable to continue working because his spouse, son, and son-in-law were no longer available to assist him.  The Veteran reported the main reasons for his inability to work without their help were his irritability, anxiety, and inability to read or write.

VA treatment records dated from October 2007 to June 2008 note that the Veteran's severe PTSD symptoms, including sleep disturbance, distressing intrusions, difficulty concentrating, memory difficulties, and isolation, impair his vocational, family, and social functioning.  The treatment records note that the Veteran has always worked alone because he is short-tempered and his instructive thoughts and symptoms impact his functioning.

VA treatment records dated from July 2008 to February 2009 note that the Veteran is unable to work related to the severity of his PTSD because he is unable to deal appropriately with coworkers and supervisors and has significant symptoms of intrusions, irritability, and anger.  The treatment records note that the Veteran is unable to maintain gainful employment and should be considered completely, permanently, and totally disabled.

While not binding on VA, the Social Security Administration (SSA) found that the Veteran had become disabled due to a primary diagnosis of osteoarthritis and a secondary diagnosis of PTSD.  See July 2009 SSA disability determination and transmittal.  In a March 2012 letter, a VA licensed social worker noted that the Veteran suffers from disabling PTSD symptoms and depression.  The social worker noted that the Veteran has been unemployed since 2007 and opined that he is unable to maintain any kind of employment.

In a November 2013 individual unemployability assessment, after review of the claims file and evaluation of the Veteran, a private vocational consultant opined that the Veteran has not worked any more than marginally since 2006 and his work was performed in a safe and protected family environment, with the full support and tolerance of his family, and did not constitute gainful employment.  The vocational consultant opined that, without the family business and support, the Veteran would not have been able to function in the competitive job market at all.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's employment during the period on appeal was in a protected and sheltered environment in a family business constituting marginal, and not substantially gainful, employment.  The Board further finds that, from July 2008, the evidence is at least in equipoise as to whether the Veteran's service-connected PSTD precludes the type of employment for which he is trained and for which he has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  For these reasons, and resolving reasonable doubt in the Veteran's favor, for the period from February 12, 2007 to February 23, 2009, the Board finds that the Veteran's service-connected disabilities, specifically PTSD, render him essentially unemployable, regardless of occupation; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a).  38 U.S.C.A. § 5107(b); 38 C.F.R.	 § 3.102.


ORDER

TDIU from February 12, 2007 to February 23, 2009 is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


